Case 1:19-cr-00504-LAK Document 127 Filed 09/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

es ose cee el ee ee cee ee eel elle Se ce x

UNITED STATES OF AMERICA
ORDER
-v.-
19 Cr. 504 (LAK)
TONY GEORGITON,

Defendant.

WHEREAS, defendant TONY GEORGITON is scheduled to appear for
a change of plea hearing before Magistrate Judge Gabriel W.
Gorenstein on September 9, 2020;

WHEREAS the ongoing COVID-19 pandemic necessitates that the
proceeding take place remotely;

WHEREAS the Court understands that Magistrate Judge
Gorenstein shall hear the defendant’s plea by telephone because
videoconferencing is not reasonably available;

WHEREAS the CARES Act and findings made by the Judicial
Conference of the United States and Chief Judge Colleen McMahon of
the Southern District of New York allow for guilty pleas to be
taken by phone or video, subject to certain findings made by the

District Judge;
Case 1:19-cr-00504-LAK Document 127 Filed 09/09/20 Page 2 of 2

THE COURT HEREBY FINDS, that because the defendant has
consented to proceeding remotely, and for the reasons set forth in
the parties’ application dated September 2, 2020, the plea cannot

be further delayed without serious harm to the interests of

justice.

SO ORDERED.
Dated: New York, w York
September qe, 2020

THE HONORABLE LEWIS A> KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
